       Case 8-20-70797-las            Doc 19       Filed 05/24/21    Entered 05/24/21 14:41:08




The Kantrow Law Group, PLLC
Proposed Attorneys for Richard L. Stern, Previous Trustee
6901 Jericho Turnpike, Suite 230
Syosset, New York 11791
516 703 3672
Fred S. Kantrow
Hailey L. Kantrow
UNITED STATES BANKRUPTCY COURT                                      RETURN DATE: June 17, 2021
EASTERN DISTRICT OF NEW YORK                                        TIME: 10:00 AM
----------------------------------------------------------x
In re:
                                                                    Case No.: 20-70797-las
JUAN M. BARREIRO,                                                   Chapter 7

                                    Debtor.
----------------------------------------------------------x

                                          NOTICE OF HEARING

        PLEASE TAKE NOTICE that Richard L. Stern, the previous chapter 7 trustee (the

“Trustee”), by and through his proposed attorneys, The Kantrow Law Group, PLLC, shall move

before the Hon. Louis A. Scarcella, United States Bankruptcy Judge, for the entry of an Order

approving the reopening of the chapter 7 case of Juan M. Barreiro (the “Debtor”) under section

305(b) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 5010 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) on June 17, 2021 at 10:00 a.m. or as

soon thereafter as counsel may be heard, at the United States Bankruptcy Court, Eastern District

of New York, Alfonse M. D'Amato Federal Courthouse, 290 Federal Plaza, Central Islip, New

York 11722, in Courtroom 970 pursuant to the Court’s COVID-19 National Emergency

Procedures as set forth on the Court’s website.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the application, must be

in writing and must be served upon the Trustee’s proposed counsel, The Kantrow Law Group,

PLLC, 6901 Jericho Turnpike, Suite 230, Syosset, New York 11791 to the attention of Fred S.

Kantrow, Esq.; and the Office of the United States Trustee, Eastern District of New York (Central

Islip Office), Alfonse D’Amato Federal Courthouse, 560 Federal Plaza, Central Islip, New York
      Case 8-20-70797-las        Doc 19     Filed 05/24/21     Entered 05/24/21 14:41:08




11722, to the attention of William Birmingham, Esq., with a hard copy directed to the Court; and

must conform to the Federal Rules of Bankruptcy Procedure and the Local Rules of the Bankruptcy

Court, as modified by any administrative orders entered in this case, and be filed with the

Bankruptcy Court electronically in accordance with the Administrative Orders of this Court, by

registered users of the Bankruptcy Court’s electronic case filing system and, by all other parties in

interest by the appropriate electronic delivery method by not later than June 10, 2021.

       PLEASE TAKE FURTHER NOTICE that only timely objections may be

considered by the Court.

Dated: Syosset, New York
       May 24, 2021
                                              The Kantrow Law Group, PLLC
                                              Proposed Attorneys for Trustee

                                      BY:     S/Fred S. Kantrow
                                              Fred S. Kantrow
                                              6901 Jericho Turnpike, Suite 230
                                              Syosset, New York 11791
                                              516 703 3672
                                              Fkantrow@thekantrowlawgroup.com
